DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  

Status of claims
Canceled:
3-4, 17-18 and 20
Pending:
1-2, 5-16, 19 and 21
Withdrawn:
none
Examined:
1-2, 5-16, 19 and 21
Independent:
1 and 19
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103

CRM
"computer-readable media" and equivalent language

101 JE(s)
X
IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
X
112/a
35 USC 112(a)

112 "Means for"

112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting




Priority
This application was filed 5/31/2017, and there is no claim to earlier priority. 

Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
Subject to resolution of newly-applied 112 rejections, the previous 103 rejections are withdrawn, and the claims are clear of the art, including Coulter (as cited on the 11/28/2018 form 892).  
Rejections and/or objections not maintained from previous office actions are withdrawn. The following rejections and/or objections are either maintained or newly applied. They constitute the complete set applied to the instant application.


Objection to the specification: title
The title should be amended to more specifically reflect the claims, particularly referencing steps/elements (a) setting the context of the invention and (b) particular to all claims, for example title language relating the following terms: normal and abnormal ranges and erroneous diagnosis.  (MPEP 606 pertains.)

Claim objections
Claims 1 and 19 are objected to because of the following informalities.  Appropriate correction is required.  In each objection the claims are definite with respect to the issues cited here because interpretation would have been sufficiently clear to PHOSITA, but nonetheless the claims are objected to for consistency among the claims or as otherwise indicated.  With regard to any suggested amendment below to overcome an objection, in the subsequent examination it is assumed that each amendment is made.  However, equivalent amendments also would be acceptable.  Any amendments in response to the following objections should be applied throughout the claims, as appropriate.

The following issues are objected to:
Claim
Recitation
Comment
1, 19
an analysis unit... detectors,...
"...detectors[[,]]..."

The same objection applies to ", which is recorded..." in the "comparing..." step.

Generally, if a "which" clause defines the element which it modifies (i.e. if the "which" clause is restrictive), then no comma is appropriate.

A similar objection applies in claim 19.
1, 19
comparing...
wherein the set of numerical value
ranges comprise
"set... comprises"
1, 19
comparing..., and determining...
Since "determining" is a step equivalent in the claim hierarchy to the preceding "obtaining" and "comparing," then it should be recited on a new line with a semi-colon and without its preceding "and."




Claim interpretations
The following claim interpretations apply:
Claim
Recitation
Comment
1
obtaining an analysis result of a performed measurement...
In a BRI, the claim reads on obtaining a previously performed measurement, and the claim does not require software to actually perform the measurement, e.g. using the recited analysis unit.

Relatedly, the "analysis unit" must be configured to "perform measurement of an amount of a target component," however the "performed measurement" of the "obtaining" step is not necessarily the "measurement" of the "analysis unit" element and does not necessarily require the "an amount of a target component" limitation of that element.  A related 112/b rejection is applied below.


1, 19
to avoid an erroneous diagnosis of a condition of the subject
Reads on intended use.




Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 5-16, 19 and 21 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  

The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
1
an analysis unit comprising one or more detectors, which perform
A claim to a machine or manufacture, e.g. here an "analyzer," cannot recite a process step such as "which perform."  MPEP 2173.05(p).II pertains.  This rejection may be overcome be amending to "which are configured to perform."


1
the amount of the target component
Lacks clear antecedent at least because there is a lack of clear correspondence between the recited "measurement" and "amount of a target component" of the "analysis unit" element and the "performed measurement" and "amount of the target component" of the "obtaining" and "comparing" steps.  In other words, the relationships of the "analysis unit" element do not clearly link the "performed measurement" and "amount of the target component" of the "obtaining" and "comparing" steps.
1, 19
comparing...
based on whether the amount of the target component meets the numerical value range
The required relationship between the recited "amount" and the recited "range" is unclear at least because interpretation of "meets" is ambiguous as to whether it means "falls within," "is less than," etc.
1, 19
comparing ... a numerical value
range...

comparing...
a set of numerical
value ranges recorded
The relationships among the various recited "numerical value ranges" are unclear.  For example, there instantiated both "a numerical value rnage" (1st "comparing" step) and "a set of numerical value ranges" (2nd "comparing" step), which latter "set" is then recited as comprising individual numerical value ranges.  It may help to recite "first," "second," etc. ranges or to otherwise more particularly distinguish the first range from the later recited ranges.
1, 19
comparing ... a numerical value
range...

comparing...
a set of numerical
value ranges recorded
Relatedly, the relationships of the first recited "a numerical value
range" to the later recited "normal range," "first abnormal range" and "second abnormal range" are unclear.  For example, it is not clear why or how one range indicates reliability while the others indicate normal versus abnormal conditions.
1, 19
as the second abnormal condition.
Not interpretable at least because it is not clear what the clause modifies, e.g. the preceding "condition," the preceding "diagnosis," the preceding "range," etc.  Also, the double negative of "prohibiting" and "to avoid" combined with the unclear relationship of this clause to the rest of the claim combine to render the claim uninterpretable.
1
the number of target particles in
the specimen

1
the amount of the target component comprises the number of target particles in
the specimen.
Here, "comprises" renders the claim indefinite at least because "equals" appears appropriate, while "comprises" implies that the "amount" includes "the number" but also may include additional values, as in a set or a vector, but there is no basis for the "amount" being other than a scalar.  Generally these recitations are not clearly interpretable.
5
the numerical value ranges
Lacks clear antecedent.  While claim 1 does recite "a set of numerical
value ranges," claim 1 also recites other ranges which are both part of and separate from this "set," generally reciting multiple ranges, and it is not clear which are antecedent to this recitation.  Relatedly, the recited "are set" is confusing in relation to the use of the term "set" is claim 1.  Also relatedly, the recited "are set for at least one analysis item" generally is unclear at least because there is not clear relationship between this instantiation of "analysis item" and the already recited "specimen."  If what is meant is certain ranges being determined according to specimen type, then this may be clarified.
15
an item name
It is not clear how to interpret "item" name in contrast to, for example, simply "name."  It is not clear what requirement, if any, is created by reciting "item."  It is not clear how "item" relates to the already recited "specimen," "target component," etc.

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-16, 19 and 21 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”). 
	Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (Prong One);  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.
	Framework Analysis as Pertains to the Instant Claims:
With regard to (1), the instant claims recite a “specimen analyzer” and “a specimen analysis method” therefore the answer is "yes".  

Said recited judicial exception steps are directed to a comparison of data and a determination of ranges based on comparisons, but for the recitation of the analyzer components, which under the BRI, cover performance of the limitations in the mind, as said steps under said interpretation would involve a user manually identifying the data of interest and making a comparison of the obtained data.  Nothing in the claims, as currently recited, precludes the step from being practically performed in the mind.  Thus, if a claim, under its BRI, covers performance of the limitation in the mind, but for the recitation of generic computer elements, then it falls within the “mental processes” grouping of abstract ideas. 
 Because the claims are directed to abstract ideas, they must further be analyzed under Prong Two to determine if said judicial exceptions are integrated into a practical application as determined by further assessment of the “additional steps” recited in the claims. With respect to Prong Two, the additional elements and the rationale pertaining to why the additional elements are not integrated, are as follows:
 (a) The claims include steps directed to an analysis unit; output unit; and controller to obtain data.  Said analyzer, including a printer and a display and controller, is recited at a high i.e, generic computer and processor performing generic computer functions) such that the recitations amount to no more than instructions to apply the judicial exceptions on said generic computer; 
(b) The claims include steps directed to perform measurement of a specimen, which is a data gathering step, also recited at a high level of generality.  There are no specifics as to methods that are particular methods of “measurement” and in such case said measurements are not operatively connected to the application of said judicial exception other than to provide the so-called data for comparison; 
(c) The claims include steps directed to causing an output and prohibiting an output, which are recited at a high level of generality in the claim, wherein the output is invoked as a tool to present the information.
As such, the additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.   
Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because, as discussed above with regard to integration of the recited abstract idea into a practical application, the additional elements herein amount to no more than generic computer elements and steps of obtaining data, which do not provide an inventive concept.  
With respect to generic operations of recited computer elements, for example, the court in DDR Holdings (Fed. Cir. 2014) provided that generic computer elements serving to provide a computer as a tool only, by which to operate a recited judicial exception, are not patent eligible.  In addition, steps that include a specimen analyzer to obtain measurement data are well-known, 
Thus, in light of the above considerations the claims remain non-statutory.



Response to Arguments

Response to arguments regarding Claim Rejections - 35 USC 101 -- Abstract idea

Applicant states (emphasis removed/added, applicant remarks: p. 11, end of penultimate para.):
... This makes it possible to avoid the diagnosis of a particular disease by use of analysis results (102) in the condition in which, based on correct analysis results (102), inappropriate treatment or diagnosis could potentially be made due to e.g. insufficient knowledge of the user." Id. paragraph [0008] (emphasis added).
Based on 101 case law and according to the organization of 101 analysis as described in the Office's Jan. 2019 guidance, in Step 2A, 2nd prong, the first consideration relating to improvement over the previous state of the technology field may demonstrate application of an identified judicial exception so as to satisfy 101.
Here the asserted particular improvement appears to be avoiding an erroneous diagnosis based on erroneous data output.

The following additional guidance is provided regarding placing a persuasive explanation of improvement on the record:
1st Mayo/Alice step: improvement and therefore no JE -- Step 2A, 2nd prong, 1st consideration at MPEP 2106.05(a) -- A claim is not directed to a JE by virtue of integration into a practical application.  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently computer-related and/or improves its otherwise relevant field: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  Since several of these opinions relate to inventions which were to some extent computer-related, the particular field in which asserted improvement occurs should be addressed clearly.  These arguments generally rely on there being an "improvement" clearly on the record.  One approach to clearly placing an improvement argument on the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.

Citations to art
In the above citations to documents in the art, an effort has been made to specifically cite representative passages, however rejections are in reference to the entirety of each document relied upon.  Other passages, not specifically cited, may apply as well.

Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
/G STEVEN VANNI/Primary Examiner, Art Unit 1631